DETAILED ACTION

Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 09/28/2020 has been entered.

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA . 

Claim Rejections - 35 USC § 112
The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
(a) IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.

The following is a quotation of the first paragraph of pre-AIA  35 U.S.C. 112:
The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor of carrying out his invention.

Claims 19 and 20 are rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the written description requirement. The claim(s) contains subject matter which was not described in the specification in such a way as to reasonably 

Regarding claim 19, claim 19 recites wherein the first session is different from the first session.  The specification does describe a first session and a second session ([0022-0023], [0060]); however, the specification does not describe a first session that is different from itself.

Regarding claim 20, claim 20 is also rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as being dependent on parent claims failing to comply with the written description requirement.

The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 19 and 20 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.

Regarding claim 19, claim 19 recites wherein the first session is different from the first session.  It is unclear how the first session can be different from itself.  For the purposes of examination, claim 19 is interpreted as:
wherein the first session is different 

Regarding claim 20, claims 20 is also rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for depending on an indefinite parent claim.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1, 2, and 4-20 are rejected under 35 U.S.C. 103 as being unpatentable over Lo et al. (US 20170257405 A1, published 09/07/2017), hereinafter Lo, in view of Keslin et al. (US 20160378737 A1, published 12/29/2016), hereinafter Keslin.

	Regarding claim 1, Lo teaches the claim comprising:
A method, comprising (Lo Figs. 1-6; [0029], FIG. 3 shows an interaction diagram for facilitating real-time content item collaboration):
identifying two separate executing instances of a window associated with an interface as a first window instance communicating in a first session with the interface and a second window instance communicating in a second session with the interface (Lo Figs. 1-6; [0008], the native application window containing the content item on the host device is transmitted to each participant of the collaborative editing session over the peer-to-peer connection to the web browser of each client device (session); [0031], each client device then displays 308 the received data of the native application displaying the content item in a resizable screen sharing window of a webpage for content management system 110 presented by each web browser 250 ;
wherein the first session is different from the second session (Lo Figs. 1-6; [0005], the host device sends an invitation to or receives a request from one or more remotely located client devices to enter a collaborative editing session to edit the content item; upon acceptance (of the invitation or request), the client application establishes a bi-directional data channel between the host device and the one or more remotely located client devices (session); [0008], a data stream, such as a series of real-time images or video, of the native application window containing the content item on the host device is transmitted to each participant; [0037], capture module 212 on host device A captures real-time data stream of content item 402 and simultaneously provides an image of the content item separately to client device B and client device C; [0035], client device B detects 500 an edit event corresponding to user B providing one or more changes to content item 402 on client device B; the nature of the changes (i.e., deleting or adding text if content item is a word processing document, etc.) in the semantics of native application 255, and so forth, are sent 502 to host device A to incorporate the changes; 
and updating, in real time, information identifying changes made to the second window instance within the first window instance as the changes are inserted into the second window instance (Lo Figs. 1-6; [0008], allowing each user to follow the changes made to the content item by other user in real-time; [0031], the real-time data stream of content item 400 is displayed in screen sharing window 404 of web browser 250 on client device B (and client device C not shown); [0035], screen sharing window 404 presented by web browser 250 of client device B detects 500 an edit event corresponding to user B providing one or more changes to content item 402 on client device B; information for the edit event are sent 502 to host device A to incorporate the changes; if the word "Thank you" is typed into screen sharing window 404 corresponding to a location within content item 402; application 200 of host device A receives 504 the edit event information; [0037], in this example, host device A provides 508 real-time data stream of the edit to client device B and client device C; real-time content item collaboration is the simultaneous editing or viewing of a content item remotely hosted by a host client device where other devices are able to make edits or other changes to the content item on the host machine via their own client device; see also [0023], native applications include spreadsheets))

updating, in real time, information identifying changes made to the second window instance within the first window instance as the changes are inserted into predefined input fields of a plurality of available fields of the second window instance (Keslin Figs. 1-7; abs. real-time sharing of document edits; [0031], FIG. 1B illustrates a progression from FIG. 1A in which a word is typed via the first computing device 110A; the words "Hi omnes" are typed at the end of the first paragraph 141A; as the words are typed by the editor, they are transmitted in real-time for display on the second computing device 110B as a rumored change; a user of the second computing device 110B when implementing a real-time update would see the words "Hi omnes" as though they were typed on the second computing device 110B (predefined input fields of a plurality of available fields in the document); [0058], the master document 235 may be a word processing file, a presentation file, a spreadsheet file (predefined input fields of a plurality of available fields in the document), a notes file, or other file capable of being authored by multiple users in real-time; [0040], FIG. 1D illustrates a progression from FIG. 1C in which a table object is edited; the table object 143A includes several subsections (e.g., cells, predefined input fields of a plurality of available fields); the edit may be implemented as a rumored change to the parent section; [0041-0042], edit for display in real-time; see [0033-0034], an indicator 170 may be displayed by the editor's computing device 110 to facilitate user understanding of which edits are still rumored changes on the endpoints (see Figs. 1a-1h displaying multiple concurrent edit indicators 170 to multiple predefined input fields of a plurality of available fields within the document); [0028], the documents 120 are illustrated as being provisioned with UIs 130 (ribbons, menus, palettes, modal dialog boxes, non-modal dialog boxes, footers, sidebars, and outspace interfaces, etc); users may navigate the UIs 130 without impacting the document 120 
It would have been obvious to one of ordinary skill in the art before the effective filing date of the invention to have incorporated updating, in real time, information identifying changes made to the second window instance within the first window instance as the changes are inserted into predefined input fields of a plurality of available fields of the second window instance as suggested in Keslin into Lo.  Doing so would be desirable because by enabling endpoints to coauthor in real-time by using rumored changes from editors, an improved user experience is provided; users of applications or devices that could not otherwise concurrently coauthor a document in real-time are enabled to see edits made by coauthors with a reduced risk of corruption to the document. Additionally, the functionalities of a network or a coauthoring application or device are improved by reducing the risk of document corruption and reducing the need to perform merge-updates to synchronize documents while being coauthored. Therefore, a computer using the present disclosure may improve the functioning of the computer itself or effect an improvement in a network or another computer (see Keslin [0006]).

	Regarding claim 2, Lo in view of Keslin teaches all the limitations of claim 1, further comprising:
wherein identifying further includes maintaining device identifiers and user identifiers associated with the first window instance and the second window instance (Lo Figs. 1-6; [0031], each client device then displays 308 the received data of the native application displaying the content item in a resizable screen sharing window of a webpage for content management system 110 presented by each web browser 250 of client device B and client device C; [0032], the device label could be the first name of a user associated with the user account displayed in 

	Regarding claim 4, Lo in view of Keslin teaches all the limitations of claim 1, further comprising:
wherein updating further includes receiving a real-time notification of the changes from an agent executing on a device associated with second window instance (Lo Figs. 1-6; [0008], allowing each user to follow the changes made to the content item by other user in real-time; [0031], the real-time data stream of content item 400 is displayed in screen sharing window 404 of web browser 250 on client device B (and client device C not shown); [0037], client devices B and C participating in the editing session are able to make changes to the file of content item 402 via a screen sharing interface (i.e., screen sharing window 404) (notifications of changes from agents on the first and second window instances); in this example, host device A provides 508 real-time data stream of the edit to client device B and client device C; real-time content item collaboration is the simultaneous editing or viewing of a content item remotely hosted by a host client device where other devices are able to make edits or other changes to the content item on the host machine via their own client device (real time notifications on the screen of changes); [0006], the screen sharing window at each client device receives user inputs corresponding to edits; the inputs are translated into a set of interpretable command codes and sends the code to the CMS client application on the host device (real-time notifications of changes from agents associated with the first and second window instance; see also [0035]); 
Keslin further teaches:
the changes and the predefined input fields (Keslin Figs. 1-7; abs. by enabling the real-time display of edits as rumored changes, editing users can make edits naturally and endpoint users can see those edits; [0031], FIG. 1B illustrates a progression from FIG. 1A in which a word is typed via the first computing device 110A; the words "Hi omnes" are typed at the end of the first paragraph 141A; as the words are typed by the editor, they are transmitted in real-time for display on the second computing device 110B as a rumored change (predefined input fields); [0058], the master document 235 may be a word processing file, a presentation file, a spreadsheet file (predefined input fields), a notes file, or other file capable of being authored by multiple users in real-time; [0040], FIG. 1D illustrates a progression from FIG. 1C in which a table object is edited; the table object 143A includes several subsections (e.g., cells, predefined input fields); the edit may be implemented as a rumored change to the parent section; [0041-0042], edit for display in real-time; see [0033-0034], an indicator 170 may be displayed by the editor's computing device 110 to facilitate user understanding of which edits are still rumored changes on the endpoints (see Figs. 1a-1h displaying multiple concurrent edit indicators 170 to multiple predefined input fields); see also [0028])
It would have been obvious to one of ordinary skill in the art before the effective filing date of the invention to have incorporated the changes and the predefined input fields as suggested in Keslin into Lo.  Doing so would be desirable because by enabling endpoints to coauthor in real-time by using rumored changes from editors, an improved user experience is provided; users of applications or devices that could not otherwise concurrently coauthor a document in real-time are enabled to see edits made by coauthors with a reduced risk of corruption to the document. Additionally, the functionalities of a network or a coauthoring application or device are improved by reducing the risk of document corruption and reducing the 

	Regarding claim 5, Lo in view of Keslin teaches all the limitations of claim 4, further comprising:
wherein receiving further includes forwarding the real-time notification to an agent executing on a device associated with the first window instance (Lo Figs. 1-6; [0008], each user to follow the changes made to the content item by other user in real-time; [0031], the real-time data stream of content item 400 is displayed in screen sharing window 404 of web browser 250 on client device B (and client device C not shown); [0037], client devices B and C participating in the editing session are able to make changes to the file of content item 402 via a screen sharing interface (i.e., screen sharing window 404) (notifications of changes from agents on the first and second window instances; see also [0006], [0035], interpretable codes); capture module 212 on host device A captures real-time data stream of content item 402 and simultaneously provides an image of the content item separately to client device B and client device C; in this example, host device A provides 508 real-time data stream of the edit to client device B and client device C; real-time content item collaboration is the simultaneous editing or viewing of a content item remotely hosted by a host client device where other devices are able to make edits or other changes to the content item on the host machine via their own client device (forwarding the real-time notifications to agents executing on client devices B and C associated with the first and second window instances); see also [0032-0034], concurrently viewing real time cursor changes from different concurrent instances of the window)

	Regarding claim 6, Lo in view of Keslin teaches all the limitations of claim 1.  Keslin further teaches:
wherein updating further includes identify a real-time notification of the changes and the predefined input fields in a storage location written to by an agent executing on a device associated with the second window instance (Keslin Figs. 1-7; [0020], edit is made by an editor on its local copy of a document being coauthored; [0057], the coauthoring engine 210 may be provided by the computing devices 110 of the coauthors; [0025], a first computing device 110A and a second computing device 110B (collectively referred to as computing devices 110) are illustrated as displaying a first copy of a document 120A and a second copy of a document 120B respectively; [0058], the plurality of copies 220 of the master document 235 is illustrated as encompassing a first copy 221 provided to a first user, a second copy 222 provided to a second user, and an n-th copy 223 provided to an n-th user; [0063], indications of edits made to one or more of the plurality of copies 220 during a coauthoring session are detected by a listener module 240; each computing device 110 hosting a copy for coauthoring may provide its own listener module 240; computing devices 110 hosting copies of the plurality of copies 220 may be local machines; [0064], the listener module 240 in various aspects may record some or all indicated edits made to content by a coauthor; [0066], when an edit is detected by the listener module 240 that can be represented by a rumored change transmittable in real-time, the section and position within the section that the edit is made are noted along with the edit itself; the edit information is then transmitted to a translation module 250 to translate the edit into rumored change for transmission to the other coauthors' copies of the master document 235; [0067], the translation module 250 is operable to translate the edit detected by the listener module 240 into a format conducive for transmission and display in real-time for the other copies from the plurality of copies 220 (i.e., endpoints); see also [0028], [0031-0034], [0040-0042], Figs. 1a-1h displaying edits to multiple predefined input fields and further discussion in claim 1 above)
It would have been obvious to one of ordinary skill in the art before the effective filing date of the invention to have incorporated wherein updating further includes identify a real-time 

Regarding claim 7, Lo in view of Keslin teaches all the limitations of claim 6.  Keslin further teaches:
wherein identifying further includes updating the predefined input fields with the changes within the first window instance based on detecting the real-time notification of the changes and the predefined input fields in a storage location (Keslin Figs. 1-7; [0020], edit is made by an editor on its local copy of a document being coauthored; [0025], a first computing device 110A and a second computing device 110B (collectively referred to as computing devices 110) are illustrated as displaying a first copy of a document 120A and a second copy of a document 120B respectively; [0063], indications of edits made to one or more of the plurality of copies 220 during a coauthoring session are detected by a listener module 240; each computing device 110 hosting a copy for coauthoring may provide its own listener module 240; computing devices 110 hosting copies of the plurality of copies 220 may be local machines; [0064], the listener module 240 in various aspects may record some or all indicated edits made to content by a coauthor; [0066], when an edit is detected by the listener module 240 that can be represented by a 
It would have been obvious to one of ordinary skill in the art before the effective filing date of the invention to have incorporated wherein identifying further includes updating the predefined input fields with the changes within the first window instance based on detecting the real-time notification of the changes and the predefined input fields in a storage location as suggested in Keslin into Lo.  Doing so would be desirable because by enabling endpoints to coauthor in real-time by using rumored changes from editors, an improved user experience is provided; users of applications or devices that could not otherwise concurrently coauthor a document in real-time are enabled to see edits made by coauthors with a reduced risk of corruption to the document. Additionally, the functionalities of a network or a coauthoring application or device are improved by reducing the risk of document corruption and reducing the need to perform merge-updates to synchronize documents while being coauthored. Therefore, a computer using the present disclosure may improve the functioning of the computer itself or effect an improvement in a network or another computer (see Keslin [0006]).

Regarding claim 8, Lo in view of Keslin teaches all the limitations of claim.  Keslin further teaches:
wherein updating further includes performing the updating before the interface becomes aware of changes from the second window instance (Keslin Figs. 1-7; abs. real-time sharing of document edits; [0031], FIG. 1B illustrates a progression from FIG. 1A in which a word is typed via the first computing device 110A; the words "Hi omnes" are typed at the end of the first paragraph 141A; as the words are typed by the editor, they are transmitted in real-time for display on the second computing device 110B as a rumored change; a user of the second computing device 110B when implementing a real-time update would see the words "Hi omnes" as though they were typed on the second computing device 110B; [0048], the save command may be communicated over different channels than real-time updates; real-time updates may be communicated over a fast channel directly between coauthors (via any interconnecting networks and servers), whereas save commands may be communicated via a slower channel to a master copy of the document 120 where the concrete changes are committed to the master copy before being forwarded to the endpoints; the master copy may be hosted by one of the coauthors acting as a server (updates between the first and second screen may be communicated directly to the co-authors before the master copy and the server are updated from the second window); [0021], an edit represented by a rumored change received as part of a real-time update may be incorporated as a concrete change when a save command occurs on the editor (providing real-time updates before the changes are committed); [0033], an indicator 170 may be displayed by the editor's computing device 110 to facilitate user understanding of which edits are still rumored changes on the endpoints (see Figs. 1a-1h displaying multiple concurrent edit indicators 170 to multiple input fields); [0034], indicators 170 may persist until a rumored change is incorporated as a concrete change on the endpoints as a result of a save command on the editor)
It would have been obvious to one of ordinary skill in the art before the effective filing date of the invention to have incorporated wherein updating further includes performing the updating before the interface becomes aware of changes from the second window instance as 

Regarding claim 9, Lo in view of Keslin teaches all the limitations of claim 1, further comprising:
wherein updating further includes performing the updating without a window refresh operation being performed on the first window instance or the second window instance (Lo Figs. 1-6; [0031], the real-time data stream of content item 400 is displayed in screen sharing window 404 of web browser 250 on client device B (and client device C not shown); [0035], screen sharing window 404 presented by web browser 250 of client device B detects 500 an edit event corresponding to user B providing one or more changes to content item 402 on client device B; information for the edit event are sent 502 to host device A to incorporate the changes; if the word "Thank you" is typed into screen sharing window 404 corresponding to a location within content item 402; application 200 of host device A receives 504 the edit event information; [0037], in this example, host device A provides 508 real-time data stream of the edit to client device B and client device C; real-time content item collaboration is the simultaneous editing or 

Regarding claim 10, Lo in view of Keslin teaches all the limitations of claim 1, further comprising:
processing the identifying and the updating as a component portion of the interface (Lo Figs. 1-6; [0035], screen sharing window 404 presented by web browser 250 of client device B detects 500 an edit event corresponding to user B providing one or more changes to content item 402 on client device B; information for the edit event are sent 502 to host device A to incorporate the changes; if the word "Thank you" is typed into screen sharing window 404 corresponding to a location within content item 402; screen sharing window 404 records the edit event as interpretable codes, such as "var points=[["text", ["Thank you", 750, 520]]," where "750, 520" refers to the location of the newly added text "Thank you"; the interpretable codes for this change are sent to client application 200 of host device A over the peer to peer connection; component portions of a specific window instance (identifying) are used to update the interface)

Regarding claim 11, Lo in view of Keslin teaches all the limitations of claim 10, further comprising:
wherein processing further includes activating the component portion based on an identifier associated with the first window instance and the second window instance and when it is detected that the first window instance and the second window instance are concurrently accessing a same feature of the interface (Lo Figs. 1-6; [0005], a content management system (CMS) allows users with user accounts to collaboratively edit, draft, or otherwise work with the same content item simultaneously (accessing features concurrently); [0035], screen sharing 

	Regarding claim 12, Lo teaches the claim comprising:
A method, comprising (Lo Figs. 1-6; [0029], FIG. 3 shows an interaction diagram for facilitating real-time content item collaboration):
detecting when a first window and a second window associated with a distributed interface are concurrently processing over a network with the first window being connected to the distributed interface over a first session and the second window being connected to the distributed interface over a second session (Lo Figs. 1-6; [0008], the native application window ;
and wherein the first session is different from the second session (Lo Figs. 1-6; [0005], the host device sends an invitation to or receives a request from one or more remotely located client devices to enter a collaborative editing session to edit the content item; upon acceptance (of the invitation or request), the client application establishes a bi-directional data channel between the host device and the one or more remotely located client devices (session); [0008], a data stream, such as a series of real-time images or video, of the native application window containing the content item on the host device is transmitted to each participant; [0037], capture module 212 on host device A captures real-time data stream of content item 402 and simultaneously provides an image of the content item separately to client device B and client device C; [0035], client device B detects 500 an edit event corresponding to user B providing one or more changes to content item 402 on client device B; the nature of the changes (i.e., deleting or adding text if content item is a word processing document, etc.) in the semantics of native application 255, and so forth, are sent 502 to host device A to incorporate the changes; [0038], client device C via screen sharing window 404 provides an input to save the one or more changes or edits to content item 402; screen sharing window 404 detects the input to save and sends 510 a save request to host device A; [0029], client application 200 of client device A receives the collaboration requests and connection module 210 establishes a peer-to-peer connection (P2P) with each web browser of client device B and client device C; [0030], capture module 212 on host device A captures a real-time data stream of the native application displaying the content item on client device A and provides 306 the data stream, such as a sequence of screen images or video of screen content including the content item to client device B and client device C; see also [0032-0033], cursor labels with session identifiers)
activating a first agent on a first device associated with the first window and activating a second agent on a second device associated with the second window (Lo Figs. 1-6; [0029], client device B and client device C send 304 collaboration requests identifying the content item to client device A to initiate a collaborative editing session with client device A as the host device. In this example, client device B and client device C have sent the collaboration request via a web browser from a webpage; client application 200 of client device A receives the collaboration requests and connection module 210 establishes a peer-to-peer connection (P2P) with each web browser of client device B and client device C (activating agents on the first and second client devices associated with the first and second window); [0030], capture module 212 on host device A captures a real-time data stream and provides 306 the data stream to client device B and client device C; [0031], each client device then displays 308 the received data of the native application displaying the content item in a resizable screen sharing window (activating agents on the first and second client devices associated with the first and second window); [0037], client devices B and C participating in the editing session are able to make changes to the file of content item 402; changes provided to content item 402 via a screen sharing interface (i.e., screen sharing window 404) are made to the file of content item 402 via communications between screen sharing window 404 simultaneously provided on each of client devices B and C and client application 200 of host device A over the peer to peer connection (users activate first and second sharing interfaces/agents associated with the first and second windows));
and processing the first agent and the second agent to provide real-time updates to the first window and the second window when changes are entered in the first window or the second window (Lo Figs. 1-6; [0031], the real-time data stream of content item 400 is displayed in screen sharing window 404 of web browser 250 on client device B (and client device C not shown); [0035], screen sharing window 404 presented by web browser 250 of client device B detects 500 an edit event corresponding to user B providing one or more changes to content .
However, Lo fails to expressly disclose provide real-time updates to the first window and the second window when changes are entered in predefined input fields of a plurality of available fields for the first window or the second window and before the changes are committed to the distributed interface.  In the same field of endeavor, Keslin teaches:
provide real-time updates to the first window and the second window when changes are entered in predefined input fields of a plurality of available fields for the first window or the second window and before the changes are committed to the distributed interface (Keslin Figs. 1-7; abs. real-time sharing of document edits; [0031], FIG. 1B illustrates a progression from FIG. 1A in which a word is typed via the first computing device 110A; the words "Hi omnes" are typed at the end of the first paragraph 141A; as the words are typed by the editor, they are transmitted in real-time for display on the second computing device 110B as a rumored change; a user of the second computing device 110B when implementing a real-time update would see the words 
It would have been obvious to one of ordinary skill in the art before the effective filing date of the invention to have incorporated provide real-time updates to the first window and the second window when changes are entered in predefined input fields of a plurality of available fields for the first window or the second window and before the changes are committed to the distributed interface as suggested in Keslin into Lo.  Doing so would be desirable because by enabling endpoints to coauthor in real-time by using rumored changes from editors, an improved user experience is provided; users of applications or devices that could not otherwise concurrently coauthor a document in real-time are enabled to see edits made by coauthors with a reduced risk of corruption to the document. Additionally, the functionalities of a network or a coauthoring application or device are improved by reducing the risk of document corruption and reducing the need to perform merge-updates to synchronize documents while being coauthored. Therefore, a computer using the present disclosure may improve the functioning of the computer itself or effect an improvement in a network or another computer (see Keslin [0006]).  Additionally, a save command provides the endpoint additional time to process the edit made by the editor compared to a real-time update so that aberrant behavior is not introduced when the edit is incorporated, such as avoiding typos (see Keslin [0021]).

Regarding claim 13, Lo in view of Keslin teaches all the limitations of claim 12, further comprising:
wherein activating further includes performing the activating based on a feature associated with the distributed interface that is provided through the first window and the second window (Lo Figs. 1-6; [0005], a content management system (CMS) allows users with user accounts to collaboratively edit, draft, or otherwise work with the same content item simultaneously (feature provided through the first and second windows); [0029], client device B 

Regarding claim 14, Lo in view of Keslin teaches all the limitations of claim 12, further comprising:
wherein activating further includes capturing the changes by the first agent and the second agent as the changes are entered into the first window and the second window (Lo Figs. 1-6; [0008], allowing each user to follow the changes made to the content item by other user in real-time; [0005], a content management system (CMS) allows users with user accounts to collaboratively edit, draft, or otherwise work with the same content item simultaneously (feature provided through the first and second windows); [0037], client devices B and C participating in the editing session are able to make changes to the file of content item 402; changes provided to content item 402 via a screen sharing interface (i.e., screen sharing window 404) are made to 
Keslin further teaches:
changes are entered into the predefined input fields (Keslin Figs. 1-7; abs. by enabling the real-time display of edits as rumored changes, editing users can make edits naturally and endpoint users can see those edits; [0031], FIG. 1B illustrates a progression from FIG. 1A in which a word is typed via the first computing device 110A; the words "Hi omnes" are typed at the end of the first paragraph 141A; as the words are typed by the editor, they are transmitted in real-time for display on the second computing device 110B as a rumored change (predefined input fields); [0058], the master document 235 may be a word processing file, a presentation file, a spreadsheet file (predefined input fields), a notes file, or other file capable of being authored by multiple users in real-time; [0040], FIG. 1D illustrates a progression from FIG. 1C in which a table object is edited; the table object 143A includes several subsections (e.g., cells, predefined input fields); the edit may be implemented as a rumored change to the parent section; [0041-0042], edit for display in real-time; see [0033-0034], an indicator 170 may be displayed by the editor's computing device 110 to facilitate user understanding of which edits are still rumored changes on the endpoints (see Figs. 1a-1h displaying multiple concurrent edit indicators 170 to multiple predefined input fields); see also [0028])
It would have been obvious to one of ordinary skill in the art before the effective filing date of the invention to have incorporated changes are entered into the predefined input fields as suggested in Keslin into Lo.  Doing so would be desirable because by enabling endpoints to coauthor in real-time by using rumored changes from editors, an improved user experience is provided; users of applications or devices that could not otherwise concurrently coauthor a document in real-time are enabled to see edits made by coauthors with a reduced risk of 

	Regarding claim 15, Lo in view of Keslin teaches all the limitations of claim 12, further comprising:
wherein activating further includes maintaining a first session identifier for the first agent associated with the first session and the first window and a second session identifier for the second agent associated with the second session and the second window (Lo Figs. 1-6; abs. cursors of other users participating in the collaborative editing session are displayed in the screen sharing window to allow each participant to view and follow the changes made by the other participants of the session (session identifiers); [0031], each client device then displays 308 the received data of the native application displaying the content item in a resizable screen sharing window of a webpage for content management system 110 presented by each web browser 250 of client device B and client device C; [0032], the device label could be the first name of a user associated with the user account displayed in an overlay to allow other users to know which user is making particular edits or changes to the content item (collaboration session identifiers for the first and second agents); [0033], cursor 406 corresponds to the cursor of host device A as viewed from the real-time data stream of content item 402, cursor 408 includes a label for "User B" corresponding to the cursor of client device B, and cursor 410 includes a label for "User C" corresponding to the cursor of client device C; content management system 110 has access to the names of the individual users and may display their first and/or last name (collaboration session identifiers for the first and second agents))

Regarding claim 16, Lo in view of Keslin teaches all the limitations of claim 12, further comprising:
wherein activating further includes activating the first agent when the first window is launched from the first device and activating the second agent when the second window is launched from the second device (Lo Figs. 1-6;  [0029], client application 200 of client device A receives the collaboration requests and connection module 210 establishes a peer-to-peer connection (P2P) with each web browser of client device B and client device C; [0030], capture module 212 on host device A captures a real-time data stream of the native application displaying the content item on client device A and provides 306 the data stream; [0031], each client device then displays 308 the received data of the native application displaying the content item in a resizable screen sharing window (sharing window is launched to display the received data); accordingly, the real-time data stream of content item 400 is displayed in screen sharing window 404 of web browser 250 on client device B (agent is activated when the window is launched); [0037], client devices B and C participating in the editing session are able to make changes to the file of content item 402; changes provided to content item 402 via a screen sharing interface (i.e., screen sharing window 404) are made to the file of content item 402 via communications between screen sharing window 404 simultaneously provided on each of client devices B and C and client application 200 of host device A over the peer to peer connection (users activating the agents when/while the windows are launched in the first and second devices))

	Regarding claim 17, Lo in view of Keslin teaches all the limitations of claim 12, further comprising:
wherein processing further includes performing the processing without a window refresh operating being processed on the first window and the second window (Lo Figs. 1-6; [0031], the real-time data stream of content item 400 is displayed in screen sharing window 404 of web 

	Regarding claim 18, Lo in view of Keslin teaches all the limitations of claim 12, further comprising:
wherein processing further includes providing alert messages that identify the changes in real time within the first window and the second window (Lo Figs. 1-6; [0008], each user to follow the changes made to the content item by other user in real-time; [0037], client devices B and C participating in the editing session are able to make changes to the file of content item 402; changes provided to content item 402 via a screen sharing interface (i.e., screen sharing window 404) are made to the file of content item 402 via communications between screen sharing window 404 simultaneously provided on each of client devices B and C and client application 200 of host device A over the peer to peer connection (users are alerted to changes by messages displayed in the screens); [0006], the screen sharing window at each client device receives user inputs corresponding to edits; the inputs are translated into a set of interpretable command codes and sends the code to the CMS client application on the host device (providing alert messages that identify changes within the first and second windows in real time); [0035], if 

Regarding claim 19, Lo teaches the claim comprising:
A system, comprising (Lo Figs. 1-6; abs. a content management system allows users to collaboratively edit, draft, or otherwise work with the same content item simultaneously):
a device having at least one processor configured to execute instructions from a non-transitory computer-readable storage medium (Lo Figs. 1-6; [0057], content management system 110 may be implemented using a single computer, or a network of computers, including cloud-based computer implementations; for the purposes of this disclosure, a computer is device having one or more processors, memory, storage devices, and networking resources; the operations of content management system 110 as described herein can be controlled through either hardware or through computer programs installed in computer storage and executed by the processors; [0022], FIG. 2 shows exemplary modules and components of device 100; components of a client device 100 that are not material are not shown, for example one or more computer processors, local fixed memory), 
the instructions representing a real-time interface update agent (Lo Figs. 1-6; [0020], content management system 110 provides content sharing and synchronization services for users of devices 100; these services allow users to share content with users of other devices 100; content management system 110 updates shared content responsive to changes and enables synchronized changes to content items across multiple devices 100; [0031], each client device then displays 308 the received data of the native application displaying the content item ;
the real-time interface update agent is configured to perform processing to: report a change to a field value provided in a window associated with a distributed interface when the change is inserted into a field for the window during a first session between the window and the distributed interface (Lo Figs. 1-6; [0008], the native application window containing the content item on the host device is transmitted to each participant of the collaborative editing session over the peer-to-peer connection to the web browser of each client device (session); allowing each user to follow the changes made to the content item by other user in real-time; [0031], each client device then displays 308 the received data of the native application displaying the content item in a resizable screen sharing window of a webpage for content management system 110 presented by each web browser 250 of client device B and client device C; [0035], screen sharing window 404 presented by web browser 250 of client device B detects 500 an edit event corresponding to user B providing one or more changes to content item 402 on client device B; information for the edit event are sent 502 to host device A to incorporate the changes; if the word "Thank you" is typed into screen sharing window 404 corresponding to a location within content item 402; screen sharing window 404 records the edit event as interpretable codes, such as "var points=[["text", ["Thank you", 750, 520]]," where "750, 520" refers to the location of the newly added text "Thank you"; the interpretable codes for this change are sent to client application 200 of host device A over the peer to peer connection; [0029], client application 200 of client device A receives the collaboration requests and connection module 210 establishes a peer-to-peer connection (P2P) with each web browser of client device B and client device C; [0030], capture module 212 on host device A captures a ;
update, in real time, the window, with a second change when the second change is detected as having been made in a different concurrent instance of the window processing over the network on a different device during a second session between the different concurrent instance of the window and the distributed interface (Lo Figs. 1-6; [0008], the native application window containing the content item on the host device is transmitted to each participant of the collaborative editing session over the peer-to-peer connection to the web browser of each client device (session); [0031], the real-time data stream of content item 400 is displayed in screen sharing window 404 of web browser 250 on client device B (and client device C not shown); [0037], client devices B and C participating in the editing session are able to make changes to the file of content item 402 via a screen sharing interface (i.e., screen sharing window 404) (second change made by a different concurrent instance of the window on a different device); in this example, host device A provides 508 real-time data stream of the edit to client device B and client device C; real-time content item collaboration is the simultaneous editing or viewing of a content item remotely hosted by a host client device where other devices are able to make edits or other changes to the content item on the host machine via their own client device; see also [0032-0034], concurrently viewing real time cursor changes made within different concurrent instances of the window; [0019], each device 100 communicates with content management system 110 through network 120 (see Fig. 1); see also [0029], establishing a peer-to-peer connection (P2P) with each web browser of client device B and client device C and providing a real time data stream)
wherein the first session is different from the first session (Lo Figs. 1-6; [0005], the host device sends an invitation to or receives a request from one or more remotely located client devices to enter a collaborative editing session to edit the content item; upon acceptance (of the 
However, Lo fails to expressly disclose report a change to a field value provided in a window associated with a distributed interface when the change is inserted into a predefined input field of a plurality of available fields for the window.  In the same field of endeavor, Keslin teaches:
report a change to a field value provided in a window associated with a distributed interface when the change is inserted into a predefined input field of a plurality of available fields for the window (Keslin Figs. 1-7; abs. real-time sharing of document edits; [0031], FIG. 1B 
It would have been obvious to one of ordinary skill in the art before the effective filing date of the invention to have incorporated report a change to a field value provided in a window associated with a distributed interface when the change is inserted into a predefined input field of a plurality of available fields for the window as suggested in Keslin into Lo.  Doing so would 

Regarding claim 20, Lo in view of Keslin teaches all the limitations of claim 19, further comprising:
wherein the real-time interface update agent is further configured to report the change and update the window with the second change (Lo Figs. 1-6; [0008], allowing each user to follow the changes made to the content item by other user in real-time; [0006], the screen sharing window at each client device receives user inputs corresponding to edits; the inputs are translated into a set of interpretable command codes and sends the code to the CMS client application on the host device (reporting first and second changes); [0035], if the word "Thank you" is typed into screen sharing window 404 corresponding to a location within content item 402; screen sharing window 404 records the edit event as interpretable codes, such as "var points=[["text", ["Thank you", 750, 520]]," where "750, 520" refers to the location of the newly added text "Thank you"; the interpretable codes for this change are sent to client application 200 of host device A over the peer to peer connection; [0037], client devices B and C participating in the editing session are able to make changes to the file of content item 402 via a screen sharing interface (i.e., screen sharing window 404) (reporting first and second changes and updating the windows with changes made in different concurrent instances of the window on); in this 
Keslin further teaches:
without the change or the second change being committed to the distributed interface through the window or the different concurrent instance of the window (Keslin Figs. 1-7; abs. real-time sharing of document edits; [0031], FIG. 1B illustrates a progression from FIG. 1A in which a word is typed via the first computing device 110A; the words "Hi omnes" are typed at the end of the first paragraph 141A; as the words are typed by the editor, they are transmitted in real-time for display on the second computing device 110B as a rumored change; a user of the second computing device 110B when implementing a real-time update would see the words "Hi omnes" as though they were typed on the second computing device 110B; [0058], the master document 235 may be a word processing file, a presentation file, a spreadsheet file, a notes file, or other file capable of being authored by multiple users in real-time; [0048], the save command may be communicated over different channels than real-time updates; real-time updates may be communicated over a fast channel directly between coauthors (via any interconnecting networks and servers), whereas save commands may be communicated via a slower channel to a master copy of the document 120 where the concrete changes are committed to the master copy before being forwarded to the endpoints; the master copy may be hosted by one of the coauthors acting as a server (providing real-time updates before the changes are committed); [0021], an edit represented by a rumored change received as part of a real-time update may be incorporated as a concrete change when a save command occurs on the editor (providing real-time updates before the changes are committed); see [0033], an indicator 170 may be displayed 
It would have been obvious to one of ordinary skill in the art before the effective filing date of the invention to have incorporated without the change or the second change being committed to the distributed interface through the window or the different concurrent instance of the window as suggested in Keslin into Lo.  Doing so would be desirable because by enabling endpoints to coauthor in real-time by using rumored changes from editors, an improved user experience is provided; users of applications or devices that could not otherwise concurrently coauthor a document in real-time are enabled to see edits made by coauthors with a reduced risk of corruption to the document. Additionally, the functionalities of a network or a coauthoring application or device are improved by reducing the risk of document corruption and reducing the need to perform merge-updates to synchronize documents while being coauthored. Therefore, a computer using the present disclosure may improve the functioning of the computer itself or effect an improvement in a network or another computer (see Keslin [0006]).  Additionally, a save command provides the endpoint additional time to process the edit made by the editor compared to a real-time update so that aberrant behavior is not introduced when the edit is incorporated, such as avoiding typos (see Keslin [0021]).

Claims 3 rejected under 35 U.S.C. 103 as being unpatentable over Lo in view of Keslin in further view of Yin et al. (US 20160373531 A1, published 12/22/2016), hereinafter Yin.

	Regarding claim 3, Lo in view of Keslin teaches all the limitations of claim 2.  However, Lo in view of Keslin fails to expressly disclose wherein maintaining further includes identifying 
wherein maintaining further includes identifying the user identifiers as being a same user identifier associated with a single user account for access to the interface (Yin Figs. 1-9; [0043], participating users can communicate in real time by means of whiteboard sharing; [0042], in FIG. 2, several parts are described a conference server, a PC terminal and a PAD terminal that are used by a user A, and a PAD terminal used by a user B; [0048], each user terminal has a respective identity code, used to identify a user identity of a corresponding user; both the PAD terminal and the PC terminal belong to the user A, and therefore, the two have a same ID; [0050], the conference server may further establish "a mapping relationship between a user and a terminal"; the user A is used as an example; referring to Table 1, the mapping relationship includes a user name of the user A, a quantity of terminals owned by the user A, an identity code of the user A, and respective terminal identifiers and respective terminal types of the first user terminal and the second user terminal (see Table 1, a same user identifier associated with a single user name/account accessing the interface); [0086], FIG. 6A and FIG. 6B are a flowchart showing multiple user terminals of a same user performing whiteboard sharing according to an embodiment of the present disclosure)
It would have been obvious to one of ordinary skill in the art before the effective filing date of the invention to have incorporated wherein maintaining further includes identifying the user identifiers as being a same user identifier associated with a single user account for access to the interface as suggested in Yin into Lo in view of Keslin.  Doing so would be desirable because in previous systems the user is limited to using only a single terminal to participate in collaboration (see Yin [0004]).  The present disclosure provides a user terminal grouping method, a conference server, and a conference system in order to resolve a technical problem in the prior art that user terminals belonging to a same user in a conference cannot be identified (see Yin [0005]).

Response to Arguments
The Examiner acknowledges the Applicant’s amendments to claims 1, 12, 15, and 19.  
Regarding independent claim 1, the Applicant alleges that Lo in view of Keslin as described in the previous Office action, does not explicitly teach the amended claim.  Examiner respectfully disagrees.
Lo teaches a method including identifying two separate instances of a window as a first window instance communicating in a first session with the interface and a second window instance communicating in a second session with the interface (Lo Figs. 1-6; [0008], [0029-0033]), wherein the first session is different from the second session (Lo Figs. 1-6; [0005], [0008], [0029-0030], [0032-0033], [0035-0038]), and updating in real time changes made to the second window within the first window (Lo Figs. 1-6; [0008], [0023], [0031], [0035], [0037]).  Keslin teaches a method including updating in real time changes made to the second window within the first window as changes are inserted into predefined input fields of a plurality of available fields (Keslin Figs. 1-7; abs., [0028], [0031-0034], [0040-0046], [0058]).  Thus Lo in view of Keslin is considered to teach claim 1.
Specifically applicant alleges all users engaged in collaborative editing and engaged in a same and single managed session with the server. In Lo this is called the "collaborative editing session," see paragraphs 5-9. 29, 33, 37, etc. In Keslin this is the "coauthoring session," see paragraphs 61-63, 72, 74, 78, 79, 82, etc. There is no synchronization between independent and different sessions in the combination. Cross-session collaboration is not taught (see remarks p. 6).  Examiner respectfully disagrees.
Lo does describe a “collaborative editing session," including a plurality of participants to allow each participant to view and follow the changes made by the other participants of the session (abs.).  However, Lo describes that such a session is created through individual connections between the host and client devices (Lo Figs. 1-6; [0005], [0008], [0029-0030], separately to client device B and client device C” (emphasis added).  Lo further describes that each client device individually transmits requested changes directly to the host for distribution to the other clients ([0035-0038]).  As further shown in Fig. 4, each different user session is identified by a labeling the cursor for that session ([0032-0033]).
The claims place no limitations on what a session must comprise or how the first and second sessions must be different.  Lo’s description of lasting connections between the host and each of the client devices to exchange data is considered within the broadest reasonable interpretation of a session.  Thus, Lo’s first individual, bi-directional channel connecting the host and client device B and the second different, separate, individual, bi-directional channel connecting the host and client device C is considered within the broadest reasonable interpretation of “wherein the first session is different from the second session.”

Applicant states that dependent claims 2-11, 13-18, and 20 recite all the limitations of the independent claims, and thus, are allowable in view of the remarks set forth regarding independent claims 1, 12, and 19.  However, as discussed above, Lo in view of Keslin is considered to teach claims 1, 12, and 19, and consequently, claims 2-11, 13-18, and 20 are rejected.

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. Nancke–Krogh (US 20130246936 A1) teaches identifying two separate executing instances of a window associated with an interface as a first window instance communicating in a first session with the interface and a second window instance communicating in a second session with the interface, wherein the first session is different from the second session (Figs. 1-18; [0081-0082], [0123], [0126]).
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JOHN T REPSHER III whose telephone number is (571)272-7487.  The examiner can normally be reached on Monday - Friday, 8AM-5PM EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Jennifer To can be reached on (571) 272-7212.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.







/JOHN T REPSHER III/Primary Examiner, Art Unit 2143